Citation Nr: 0937471	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for major depressive 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
major depressive disorder.

3.  Entitlement to service connection for degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from January 1976 to 
January 1979 and has indicated further active service from 
June 1981 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran service connection for a 
depressive disorder in a May 1999 rating decision.  The 
Veteran did not appeal that decision, and it is final.

2.  New evidence submitted subsequent to May 1999 in support 
of the Veteran's claim for service connection for a 
depressive disorder is material.

3.  The competent and credible medical evidence fails to 
establish the Veteran has a current disability diagnosed as 
degenerative joint disease.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
Veteran's claim for service connection for a major depressive 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  Degenerative joint disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The applicable law and regulations include 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 and 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) which describe VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Initially the Board notes that, in light of the favorable 
decision contained herein, that is, the reopening of the 
Veteran's claim for service connection for major depressive 
disorder, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice in proceeding with the Veteran's 
claim given the favorable nature of the Board's decision. 


With regard to the Veteran's claim for service connection for 
degenerative joint disease, notice was initially provided to 
the Veteran in January 2003, prior to the initial AOJ 
decision on his claim.  Additional notice was provided to the 
Veteran in March 2007.  The Board finds that the notices 
provided fully comply with VA's duty to notify.  Likewise, 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  The Board notes that, in its previous remand, it 
instructed the Appeals Management Center to contact the 
Veteran and ask him to identify VA and non-VA treatment he 
has received for the claimed degenerative joint disease and 
to provide VA with a release for all non-VA treatment 
providers identified.  Such a request was made in the March 
2007 letter, but the Veteran failed to respond.  Thus, the 
Board finds that VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claim for 
service connection for degenerative joint disease.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claims for service connection 
for psychiatric disorders in June 2007.  He has not, however, 
been provided with a VA examination relating to his claim for 
service connection for degenerative joint disease.  The Board 
finds that VA is not obligated to provide the Veteran with a 
VA examination because the competent and credible evidence of 
record fails to establish that the Veteran currently has a 
disability diagnosed as degenerative joint disease that may 
be related to his military service.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Claim to Reopen for Service Connection for Major 
Depressive Disorder

The Veteran's claim for service connection for a depressive 
disorder was last denied by the RO in a rating decision 
issued in May 1999.  Rating actions are final and binding 
based on evidence on file at the time the Veteran is notified 
of the decision and may not be revised on the same factual 
basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a Notice of Disagreement with the decision.  The decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, May 1999 in the 
present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

New evidence received since May 1999 consists of VA treatment 
records (both inpatient and outpatient), a February 2008 
letter from a VA Staff Psychiatrist, an October 2004 letter 
from a private mental health care provider regarding 
treatment in 1995, multiple lay statements, service personnel 
records, and report of a June 2007 VA PTSD examination.  
Although new, most of this evidence is not material as it is 
merely cumulative and redundant of evidence previously 
considered.  However, the Board finds two pieces of evidence 
to be material in that they relate to an unestablished fact 
(i.e., relationship to service) and raise a possibility of 
substantiating the Veteran's claim.  

The first piece of evidence the Board finds material is a lay 
statement submitted by the Veteran in May 2003 from a friend 
who served with him during his first period of service from 
January 1976 to January 1979 and who stated that the Veteran 
began having psychiatric problems during boot camp and 
continued to have them throughout this period of service.  
Specifically, in his statement, this friend stated that the 
Veteran "began to show signs of depression that the 
experience of recruit training and particularly being 
profiled as guide brought out to such appoint (sic) that it 
became a serious problem for him at that time."  As this 
evidence tends to show the onset of depression in service, it 
raises a reasonable possibility of substantiating the 
Veteran's claim and is, therefore, material.

The second piece of evidence is the report of the June 2007 
VA examination.  In this report, the VA examiner opined that 
"it is certainly possible that [the Veteran] does have some 
depression which was aggravated by his experiences in the 
military."  As this evidence tends to show a possible 
relationship between the Veteran's current major depressive 
disorder and his military service, the Board finds that it is 
material.  Accordingly, the Board finds that this evidence 
received subsequent to May 1999 is new and material and 
serves to reopen the claim for service connection for a major 
depressive disorder.  However, the Board cannot, at this 
point, adjudicate the reopened claim, as further development 
is required prior to the Board's adjudication of the 
Veteran's claim.  This is detailed in the REMAND below.

III.  Service Connection for Degenerative Joint Disease

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A review of the available competent and credible medical 
evidence fails to establish that the Veteran has a disability 
diagnosed as degenerative joint disease.  VA and non-VA 
treatment records in the claims file fail to show the Veteran 
has a diagnosis of degenerative joint disease either in 
general or related to a specific joint.  In its January 2007 
remand, the Board noted that the VA treatment records so far 
obtained do not contain treatment for degenerative joint 
disease.  Thus, it was requested that the Veteran be asked to 
identify any treatment, either VA or non-VA, that he has had 
for this condition.  Such a request was made to the Veteran 
in the March 2007 notice letter sent by the Appeals 
Management Center.  The Veteran never responded to that 
request.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for 
degenerative joint disease is denied because the medical 
evidence fails to establish the Veteran has a current 
disability for which service connection may be granted.  


ORDER

New and material evidence having been presented, the 
Veteran's claim for service connection for major depressive 
disorder is reopened and, to that extent only, the appeal is 
granted.

Entitlement to service connection for degenerative joint 
disease is denied.


REMAND

Initially the Board notes that, pursuant to the holding in 
Clemons v. Shinseki, 23 Vet App 1 (2009), the Veteran's 
separate claims for PTSD and major depressive disorder have 
been combined into one claim for service connection for a 
psychiatric disorder.  As emphasized in Clemons, a veteran's 
claim cannot be limited only to the diagnosis claimed, but 
rather must be considered as a claim for any mental 
disability.  Id.  Essentially, the Court found that a veteran 
does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the veteran. 

The medical evidence shows that the Veteran has had multiple 
hospitalizations over the years for psychiatric problems that 
have been given multiple diagnoses, including polysubstance 
abuse (including alcohol, marijuana, amphetamines and 
cocaine), dysthymic disorder, depressive disorder, not 
otherwise specified, adjustment disorder, major depressive 
disorder and PTSD.  The Board notes that VA regulations 
specifically prohibit service connection for substance abuse 
because it is willful misconduct.  38 C.F.R. § 3.301(c).  

The Veteran underwent a VA PTSD examination in June 2007 VA.  
The VA examiner diagnosed him to have PTSD, but related that 
to a pre-service sexual assault.  He did not diagnose the 
Veteran to have any other psychiatric disorder   The Board 
finds that this examination report is inadequate for rating 
purposes because the examiner's diagnosis and opinions as to 
etiology are too tenuous to provide the necessary medical 
certainty the Board needs to adjudicate the Veteran's claim 
for service connection for a psychiatric disorder.  

For example, although the examiner diagnosed the Veteran to 
have PTSD due to a pre-service sexual assault, he clearly 
felt that such a diagnosis was dubious as the Veteran did not 
actually report any PTSD symptomatology relating to that 
incident of sexual abuse.  Therefore the Board finds the 
examiner's diagnosis of PTSD to be questionable.  In 
addition, the examiner stated that, while he could not rule 
out the possibility that there are military stressors, he did 
not find sufficient evidence in this examination to establish 
a nexus between a stressor that occurred in the military and 
PTSD symptomatology.  Furthermore, the examiner stated that 
clearly the Veteran appeared to have been affected by his 
time in the military, and then stated that he thinks it is 
certainly possible that the Veteran does have some depression 
that was aggravated by his experiences in service.  However, 
he then states that, on the other hand, it is difficult to 
document that.  

In addition, the examiner failed to support his opinion that 
the Veteran possibly has some depression that was aggravated 
by his military experiences.  He did not cite to any clinical 
evidence to support his opinion, which appears to be that 
pre-existing depression was aggravated by service.  Moreover, 
he did not even diagnose the Veteran to currently have a 
depressive disorder giving rise to the question of whether 
the depression the examiner spoke about is merely a symptom 
of the Veteran's diagnosed PTSD.  

Thus, a new examination is in order to determine the exact 
nature of the Veteran's current psychiatric disorder (i.e., 
whether it is PTSD, major depressive disorder or some other 
psychiatric disorder).  If a psychiatric disorder other than 
PTSD is diagnosed, then the examiner should render an opinion 
as to whether such disorder had its onset prior to service, 
in service or subsequent to service.  If the examiner opines 
that onset was before service, then an opinion as to the 
likelihood that any pre-service psychiatric disorder was 
aggravated during military service.  Otherwise, the examiner 
should render an opinion as to the likelihood that the 
current non-PTSD psychiatric disorder is related to any 
injury or disease incurred in service.

In considering whether the Veteran has PTSD, the examiner 
should be directed to not consider any of the stressors 
claimed by the Veteran subsequent to the June 2007 VA 
examination unless corroboration is obtained by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
verification of the Veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the Veteran (such as deaths of other 
service members), along with copies of 
the Veteran's DD Form 214, his record of 
assignments, and his complete service 
administrative records, to Army and Joint 
Service Records Research Center (or 
JSRRC).  If suggested by the JSRRC, the 
RO should also request any available 
pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

2.  After all additional verification 
searches have been completed, the RO 
should prepare a report which details the 
nature of any in-service stressful event, 
verified by the Center or other sources.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

3.  Schedule the Veteran for a Mental 
Disorder examination.  The claims folder 
and this remand must be made available to 
the examiner for review prior to 
preparation of the examination report.  
Said review must be noted in the 
examination report.

The examiner is requested to identify all 
current Axis I psychiatric disorders 
present upon examination of the Veteran, 
which may include but are not limited to 
posttraumatic stress disorder (PTSD), 
major depressive disorder, dysthymic 
disorder and adjustment disorder.  For 
any non-PTSD psychiatric disorder 
diagnosed, the examiner should thereafter 
render an opinion as to its etiology.  In 
other words, the examiner should opine 
whether it is at least as likely as not 
that the current psychiatric disorder is 
related to any event, injury or disease 
incurred during service.  

In considering whether a diagnosis of 
PTSD is warranted, the examiner should be 
advised that any diagnosis of PTSD should 
not be based upon the Veteran's alleged 
stressors unless verified by the RO.  The 
examiner is asked to determine, based 
upon any verified stressors identified 
for him, (1) whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied, and (2) whether 
there is a nexus between PTSD and any in 
service stressors found to be established 
by the RO.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.

In determining the etiology of any 
current psychiatric disorder, the 
examiner should take into account the 
long-reported history of the Veteran 
having been sexually assaulted at the age 
of 16 (i.e., prior to service).  If the 
examiner opines that the Veteran had a 
pre-existing psychiatric disorder related 
to this incident, the examiner should 
then render an opinion as to whether it 
is at least as likely as not that the 
pre-existing psychiatric disorder was 
aggravated by the Veteran's military 
service beyond its natural progression.

The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  Thereafter, the Veteran's claim for 
service connection for a psychiatric 
disorder should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


